Exhibit SUBSIDIARIES OF ALLTEL CORPORATION As of December 31, 2007 Name of Subsidiary State of Organization Alltel Communications, LLC Delaware Alltel Communications Finance, Inc. Delaware Alltel Communications Investments, Inc. Delaware Alltel Communications of Michigan RSA #4, Inc. Louisiana Alltel Communications of Michigan RSAs, Inc. Louisiana Alltel Communications of Mississippi RSA #2, Inc. Mississippi Alltel Communications of Mississippi RSA #6, Inc. Mississippi Alltel Communications of Mississippi RSA #7, Inc. Mississippi Alltel Communications of Nebraska, Inc. Nebraska Alltel Communications of New Mexico, Inc. Delaware Alltel Communications of North Arkansas, Inc. Louisiana Alltel Communications of Ohio No. 2, Inc. Delaware Alltel Communications of Ohio No. 3, Inc. Delaware Alltel Communications of Petersburg, Inc. Virginia Alltel Communications of Pine Bluff, LLC Arkansas Alltel Communications of Saginaw, Inc. Louisiana Alltel Communications of South Arkansas, Inc. Louisiana Alltel Communications of Southern Michigan, Inc. Delaware Alltel Communications of Texarkana, Inc. Louisiana Alltel Communications of Virginia, Inc. Virginia Alltel Communications of Virginia No. 1, LLC Virginia Alltel Communications Southwest Holdings, Inc. Delaware Alltel Communications Wireless, Inc. Louisiana Alltel Communications Wireless of Louisiana, Inc. Louisiana Alltel Group, LLC Delaware Alltel Incentives LLC Arkansas Alltel Information (India) Private Limited India Alltel Information (Mauritius) Inc. Mauritius Alltel International Holding, Inc. Delaware Alltel Investments, Inc. Nevada Alltel Mauritius Holdings, Inc. Mauritius Alltel Mobile of Louisiana, LLC Louisiana Alltel New License Sub, LLC Delaware Alltel Newco LLC Delaware Alltel Properties, LLC Arkansas Alltel Remote Access, Inc. Louisiana Alltel Telelink, Inc. Louisiana Alltel Wireless Holdings of Nebraska, Inc. Nebraska Alltel Wireless Holdings, LLC Delaware Alltel Wireless of Alexandria, LLC Louisiana Alltel Wireless of LaCrosse, LLC Delaware Alltel Wireless of Michigan RSA #1 and RSA #2, Inc. Michigan Alltel Wireless of Mississippi RSA #5, LLC Louisiana Alltel Wireless of North Louisiana, LLC Louisiana Alltel Wireless of Shreveport, LLC Louisiana Alltel Wireless of Texarkana, LLC Louisiana Alltel Wireless of Wisconsin Appleton-Oshkosh-Neenah MSA, LLC Delaware Alltel Wireless of Wisconsin RSA #1, LLC Delaware Alltel Wireless of Wisconsin RSA #2, LLC Delaware Alltel Wireless of Wisconsin RSA #3, LLC Delaware Alltel Wireless of Wisconsin RSA #6, LLC Delaware Alltel Wireless of Wisconsin RSA #8, LLC Delaware Name of Subsidiary, continued State of Organization Alltel Wireless of Wisconsin RSA #10, LLC Delaware Athens Cellular, Inc. Delaware Cellular of Southern Illinois, Inc. Illinois Celutel, Inc. Delaware Celutel of Biloxi, Inc. Delaware Central Florida Cellular Telephone Company, Inc. Florida Control Communications Industries, Inc. Delaware CP National Corporation California Dynalex, Inc. California Eau Claire Cellular, Inc. Colorado First Wireless, LLC Delaware Full Circle Insurance Limited Bermuda Great Western Cellular Holdings, L.L.C. Delaware ID Holding, LLC Delaware Jackson Cellular Telephone Co., Inc. Delaware KDM Cell, Inc. Wisconsin KIN Network, Inc. Kansas Midwest Wireless Communications L.L.C. Delaware Midwest Wireless Holdings L.L.C. Delaware Midwest Wireless Iowa L.L.C. Delaware Midwest Wireless Wisconsin L.L.C. Delaware Minford Cellular Telephone Company Delaware MVI Corp. Oregon N12AR, LLC Delaware North-West Cellular of Eau Claire, Inc. Wisconsin Ocean Technology, Inc. California Ocean Technology International, Inc. California Pacific Telecom Cellular, Inc. Wisconsin Pacific Telecom Cellular of Washington, Inc. Washington Pascagoula Cellular Services, Inc. Mississippi Radiofone, Inc. Louisiana RCTC Wholesale Corporation Virginia Saginaw Bay Cellular Company Michigan SakSat, LLC Delaware SakSat-Georgia, Ltd. Republic of Georgia Six Zulu Echo, LLC Delaware Southern Illinois Cellular Corp. Illinois Switch 2000 L.L.C. Minnesota Telecor Cellular, Inc. Louisiana UC/PTC of Wisconsin, LLC Wisconsin Universal Cellular, Inc. Wisconsin Virginia Cellular LLC Virginia Western CLEC Corporation Delaware Western COG Corporation Delaware Western Wireless International Austria Corporation Delaware Western Wireless International Bolivia III Corporation Delaware Western Wireless International Corporation Delaware Western Wireless International Georgia Corporation Delaware Western Wireless International Ghana Corporation Delaware Western Wireless International Haiti Corporation Delaware Western Wireless International Holding Corporation Delaware Western Wireless International Ivory Coast Corporation Delaware Western Wireless International Ivory Coast II Corporation Delaware Western Wireless International Kosovo Corporation Delaware Name of Subsidiary, continued State of Organization Western Wireless International SakSat Corporation Delaware Western Wireless International Slovenia Corporation Delaware Western Wireless International Slovenia II Corporation Delaware Western Wireless LLC Washington Wisconsin RSA #7 General Partner, Inc. Wisconsin Wisconsin RSA No. 4 General Partner, Inc. Wisconsin WWC CLEC Holding Corporation Delaware WWC Holding Co., Inc. Delaware WWC License Holding LLC Delaware WWC License LLC Delaware WWC Systems Purchasing Corporation Delaware WWC Texas RSA Holding Corporation Delaware SUBSIDIARIES OF ALLTEL CORPORATION - Partnerships As of December 31, 2007 Name of Partnership State of Organization ACI Procurement Company LP Delaware Alltel Cellular Associates of Arkansas Limited Partnership Arkansas Alltel Central Arkansas Cellular Limited Partnership Arkansas Alltel Communications of Arkansas RSA #12 Cellular Limited Partnership Delaware Alltel Communications of LaCrosse Limited Partnership Wisconsin Alltel Communications of Michigan RSA #6 Cellular Limited Partnership Delaware Alltel Communications of North Arkansas Cellular Limited Partnership Delaware Alltel Communications of North Carolina Limited Partnership North Carolina Alltel Communications of North Louisiana Cellular Limited Partnership Delaware Alltel Communications of Saginaw MSA Limited Partnership Delaware Alltel Communications of Southern Michigan Cellular Limited Partnership Delaware Alltel Communications of Southwest Arkansas Cellular Limited Partnership Delaware Alltel Communications of Texas Limited Partnership Texas Alltel Communications of the Southwest Limited Partnership Nevada Alltel Group Delaware Alltel Northern Arkansas RSA Limited Partnership Arkansas Alltel Ohio Limited Partnership Delaware Appleton-Oshkosh-Neenah MSA Limited Partnership Wisconsin Arkansas RSA #2 (Searcy County) Cellular Limited Partnership Arkansas Cellular Mobile Systems of Michigan RSA No. 7 Limited Partnership Delaware Charleston-North Charleston MSA Limited Partnership Delaware Chicago SMSA Limited Partnership Illinois Eastern Sub-RSA Limited Partnership Washington Eau Claire Cellular Telephone Limited Partnership Wisconsin Fayetteville MSA Limited Partnership Arkansas Georgia R.S.A. #8 Partnership Georgia GTE Mobilnet of South Texas Limited Partnership Delaware GTE Mobilnet of Texas RSA #17 Limited Partnership Delaware Illinois Valley Cellular RSA 2-II Partnership Illinois Las Cruces Cellular Telephone Company New Mexico Michigan RSA #9 Limited Partnership Michigan Missouri RSA 2 Partnership Missouri Missouri RSA 4 Partnership Delaware Missouri RSA #15Limited Partnership Missouri MODOC RSA Limited Partnership California Northwest Arkansas RSA Limited Partnership Delaware Northwest Missouri Cellular Limited Partnership Delaware Ohio RSA 2 Limited Partnership Delaware Name of Partnership,continued State of Organization Ohio RSA #3 Limited Partnership Ohio Ohio RSA 5 Limited Partnership Delaware Ohio RSA 6 Limited Partnership Delaware Oklahoma RSA No. 4 South Partnership Delaware Pascagoula Cellular Partnership District of Columbia Petersburg Cellular Partnership Delaware Pittsburgh SMSA Limited Partnership Delaware Pittsfield Cellular Telephone Company Massachusetts RSA 1 Limited Partnership Iowa Southern Illinois RSA Partnership Illinois Texas RSA 7B2 Limited Partnership Delaware Texas RSA #11B Limited Partnership Delaware Tucson 21 Cellular Limited Partnership Delaware Tyler/Longview/Marshall MSA Limited Partnership Delaware Virginia RSA 2 Limited Partnership Delaware Virginia 10 RSA Limited Partnership Virginia Washington RSA No. 8 Limited Partnership Washington Wisconsin RSA #1 Limited Partnership Wisconsin Wisconsin RSA #2 Partnership Wisconsin Wisconsin RSA #4 Limited Partnership Wisconsin Wisconsin RSA #6 Partnership, LLP Wisconsin Wisconsin RSA # 7 Limited Partnership Wisconsin Wisconsin RSA No. 8 Limited Partnership Delaware Wisconsin RSA #10 Limited Partnership Wisconsin WWC Texas RSA Limited Partnership Delaware
